886 A.2d 1137 (2005)
COMMONWEALTH of Pennsylvania, Appellant
v.
James August LEHMAN, Appellee.
Supreme Court of Pennsylvania.
Argued December 5, 2005.
Decided December 21, 2005.
Douglas Grant McCormick, for the Com. of PA, appellant.
J. Timothy George, Erie, for James August Lehman, appellee.
Before: CAPPY, C.J., CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
Appeal dismissed as having been improvidently granted.
Justice NIGRO did not participate in the consideration or decision of this matter.